 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM ALLEN GARRETT,                             No. 2:16-cv-1336 KJM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   JEFF MACOMBER, et al.,
15                      Defendants.
16

17          By order filed January 16, 2019, this case was referred to the court’s Post-Screening ADR

18   Project, which provides early settlement conferences in actions brought by pro se prisoners. ECF

19   No. 32. The order provided that the defendants could opt out of the program if, after

20   investigating and conferring with plaintiff and defense counsel’s supervisor, defense counsel

21   determined in good faith that a settlement conference would be a waste of resources. Id. at 2.

22   Prior to the settlement conference, defense counsel filed a request to opt out, in which he

23   represented that he had investigated and discussed the case as required and determined that a

24   settlement conference would be a waste of resources. ECF No. 44. The request was granted, the

25   settlement conference was vacated, and a schedule for the case was issued. ECF Nos. 45, 46.

26   Plaintiff has now filed a motion for sanctions on the grounds that he did not speak to a person

27   with full authority to settle the case, he has not been provided a copy of the restitution order

28   issued by the court, and defense counsel and the California Department of Corrections and
                                                       1
 1   Rehabilitation (CDCR) have disregarded court orders. ECF No. 48. The motion will be denied.
 2          The requirement that defendants appear with someone possessing full settlement authority
 3   applied to the actual settlement conference, if any. ECF No. 37. Such a person was not required
 4   to speak with plaintiff as part of counsel’s determination that a settlement conference would be a
 5   waste of resources. ECF No. 32 at 2. With respect to plaintiff’s claim that he has not received a
 6   copy of the restitution order issued by the court, the court has not issued a restitution order. In the
 7   event a settlement conference took place, the CDCR was required to provide a copy of plaintiff’s
 8   inmate statement showing any restitution he still owed. ECF No. 43. Since the settlement
 9   conference has been vacated, the CDCR is not required to provide the trust account statement. If
10   plaintiff wants a copy of his inmate trust account statement, he is free to submit a request to the
11   appropriate individuals at the prison. Finally, for the reasons just set forth, neither counsel nor the
12   CDCR have disregarded this court’s orders.
13          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for sanctions (ECF No.
14   48) is dismissed.
15   DATED: April 18, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
